Name: Council Regulation (EEC) No 1626/83 of 14 June 1983 amending Regulation (EEC) No 1223/83 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/6 Official Journal of the European Communities 18 . 6 . 83 COUNCIL REGULATION (EEC) No 1626/83 of 14 June 1983 amending Regulation (EEC) No 1223/83 on the exchange rates to be applied in agriculture whereas this consequence was not justified by real economic circumstances ; whereas, in order to reduce the increase, the representative rate to be used in France should be adjusted for the wine sector ; Whereas the Monetary Committee will be consulted ; whereas, as this is an urgent matter, the measures envisaged should be adopted in accordance with the conditions laid down in Article 3 (2) of Regulation No 129, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas the representative rates currently applicable were fixed by Regulation (EEC) No 1223/83 (3), Whereas new representative rates closer to present economic circumstances should be fixed for the Irish pound and the Belgian/Luxembourg franc ; Whereas, the French monetary compensatory amounts applied in the wine sector have sharply increased following the monetary measures taken in the context of the price fixing for the 1982/83 marketing year ; HAS ADOPTED THIS REGULATION : Article 1 Annexes I, IV and VI to Regulation (EEC) No 1 223/83 are hereby replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on 20 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No 106, 30 . 10 . 1962, p . 2553/62. (2) OJ No L 263, 19 . 9 . 1973, p . 1 . O OJ No L 132, 21 . 5. 1983 , p . 33 . 18 . 6 . 83 Official Journal of the European Communities No L 160/7 ANNEX I 'ANNEX I BELGIUM/LUXEMBOURG 1 . 1 ECU = 44,9008 Belgian/Luxembourg francs . This rate shall apply from :  1 January 1984 for the fishery products sector,  20 June 1983 in all other cases . 2 . Until the date given in point 1 , the following rate shall apply : 1 ECU = 44,3662 Belgian/Luxembourg francs, except for the fishery products sector where the following rate shall apply : 1 ECU = 44,9704 Belgian/Luxembourg francs . ANNEX II ANNEX IV FRANCE 1 . 1 ECU = 6,49211 French francs . This rate shall apply from :  23 May 1983 for the beef and veal sector,  23 May 1983 for the sheepmeat and goatmeat sector,  1 July 1983 for the sugar and isoglucose sector, and for durum wheat and durum wheat groats and meal ,  1 August 1983 for the cereals sector, with the exception of durum wheat and durum wheat groats and meal , and for the eggs and poultrymeat, ovalbumin and lactalbumin sectors,  1 January 1984 for the fishery products sector,  1 July 1984 for the seeds sector,  the beginning of the 1983/84 marketing year for other products for which there is a marketing year, which has not yet started by 23 May 1983,  23 May 1983 in all other cases . 2. However : (a) with regard to the milk and milk products sector :  the applicable rate from 23 May 1983 shall be 1 ECU = 6,5540 French francs ; (b) with regard to the pigmeat sector :  the applicable rate from 23 May until 31 October 1983 shall be 1 ECU = 6,62985 French francs,  the applicable rate from 1 November 1983 , shall be 1 ECU = 6,77297 French francs ; (c) with regard to the wine sector :  the applicable rate from 11 July until 15 December 1983 shall be 1 ECU = 6,62985 French francs,  the applicable rate from 16 December 1983 shall be 1 ECU = 6,77297 French francs . No L 160/8 Official Journal of the European Communities 18 . 6 . 83 3 . Until the dates given in points 1 and 2, the following rate shall apply : 1 ECU = 6,19564 French francs, except for the pigmeat, olive oil, wine, fishery products, milk and milk products , beef and veal and sheepmeat and goatmeat sectors for which the following rate shall apply : 1 ECU = 6,37174 French francs.' ANNEX III 'ANNEX VI IRELAND 1 . 1 ECU = 0,72569 Irish pound. This rate shall apply from 20 June 1983 . 2 . Until the date given in point 1 , the following rate shall apply : 1 ECU = 0,71695 Irish pound.'